Citation Nr: 1716286	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  09-33 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an evaluation greater than 20 percent for degenerative disc disease of the lumbosacral spine with sprain. 

2.  Entitlement to an evaluation greater than 10 percent for degenerative joint disease of the first metatarsal phalangeal joint of the left foot.

3.  Entitlement to an evaluation greater than 10 percent for degenerative joint disease of the first metatarsal phalangeal joint of the right foot.

4.  Entitlement to service connection for avascular necrosis of the right hip and left hip status post bilateral total hip replacements, to include as secondary to service-connected disability. 

5.  Entitlement to service connection for pes planus. 

6.  Entitlement to service connection for arthritis. 

7.  Entitlement to service connection for posttraumatic stress disorder (PTSD).
8.  Entitlement to service connection for residuals of syphilis.

9.  Entitlement to compensation under 38 U.S.C.A. § 1151 for HIV-AIDS.

10.  Entitlement to an effective date earlier than February 1, 2005, for the grant of service connection for degenerative disc disease of the lumbosacral spine with sprain.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to May 1980. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In November 2016, the Veteran testified at a videoconference hearing held at the RO before the undersigned.  A transcript of the proceeding has been associated with the record.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  


FINDING OF FACT

At the November 2016 Board hearing, the Veteran withdrew all of the issues on appeal.  Subsequently, he submitted a written statement in November 2016 that withdrew his appeal pertaining to all of the issues before the Board.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal pertaining to the claim of entitlement to an evaluation greater than 20 percent for degenerative disc disease of the lumbosacral spine with sprain have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of the appeal pertaining to the claim of entitlement to an evaluation greater than 10 percent for degenerative joint disease of the first metatarsal phalangeal joint of the left foot have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

3.  The criteria for withdrawal of the appeal pertaining to the claim of entitlement to an evaluation greater than 10 percent for degenerative joint disease of the first metatarsal phalangeal joint of the right foot have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

4.  The criteria for withdrawal of the appeal pertaining to the claim of entitlement to service connection for avascular necrosis of the right hip and left hip status post bilateral total hip replacements, to include as secondary to service-connected disability, have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

5.  The criteria for withdrawal of the appeal pertaining to the claim of entitlement to service connection for pes planus have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

6.  The criteria for withdrawal of the appeal pertaining to the claim of entitlement to service connection for arthritis have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

7.  The criteria for withdrawal of the appeal pertaining to the claim of entitlement to service connection for PTSD have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

8.  The criteria for withdrawal of the appeal pertaining to the claim of entitlement to service connection for residuals of syphilis have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

9.  The criteria for withdrawal of the appeal pertaining to the claim of entitlement to service connection for residuals of syphilis have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

10.  The criteria for withdrawal of the appeal pertaining to the claim of entitlement to an effective date earlier than February 1, 2005, for the grant of service connection for degenerative disc disease of the lumbosacral spine with sprain have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  

At the November 2016 Board hearing, the Veteran withdrew all of the issues on appeal.  Subsequently, he submitted a written statement in November 2016 that withdrew his appeal pertaining to all of the issues before the Board.  Hence, there remain no allegations of errors of fact or law for appellate consideration on these issues.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.


ORDER

Entitlement to an evaluation greater than 20 percent for degenerative disc disease of the lumbosacral spine with sprain is dismissed. 

Entitlement to an evaluation greater than 10 percent for degenerative joint disease of the first metatarsal phalangeal joint of the left foot is dismissed.

Entitlement to an evaluation greater than 10 percent for degenerative joint disease of the first metatarsal phalangeal joint of the right foot is dismissed.

Entitlement to service connection for avascular necrosis of the right hip and left hip status post bilateral total hip replacements, to include as secondary to service-connected disability, is dismissed. 

Entitlement to service connection for pes planus is dismissed. 

Entitlement to service connection for arthritis is dismissed. 
Entitlement to service connection for PTSD is dismissed.

Entitlement to service connection for residuals of syphilis is dismissed.

Entitlement to compensation under 38 U.S.C.A. § 1151 for HIV-AIDS is dismissed.

Entitlement an effective date earlier than February 1, 2005, for the grant of service connection for degenerative disc disease of the lumbosacral spine with sprain is dismissed.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


